EXECUTION VERSION
  
SECURITIES PURCHASE AGREEMENT
 
SECURITIES PURCHASE AGREEMENT (the "Agreement"), dated as of January 28, 2011,
by and among Adeona Pharmaceuticals, Inc., a Nevada corporation, with
headquarters located at 3930 Varsity Drive, Ann Arbor, Michigan 48108
(the "Company"), and the investors listed on the Schedule of Buyers attached
hereto (individually, a "Buyer" and collectively, the "Buyers").
 
WHEREAS:
 
A.           The Company and the Buyers desire to enter into this transaction to
purchase the Common Shares (as defined below) and Warrants (as defined below)
pursuant to a currently effective shelf registration statement on Form S-3,
which has at least $4,000,000 of initial offering price of unallocated
securities available for sale as of the date hereof (Registration Number
333-166750) (the "Registration Statement"), which Registration Statement has
been declared effective in accordance with the Securities Act of 1933, as
amended (the "1933 Act"), by the United States Securities and Exchange
Commission (the "SEC").
 
B.           Each Buyer wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, (i) that aggregate number of
shares of common stock, par value $0.001 per share, of the Company (the "Common
Stock") set forth opposite such Buyer's name in column (3) on the Schedule of
Buyers attached hereto (which aggregate number for all Buyers shall be 2,000,000
and shall collectively be referred to herein as the "Common Shares"), (ii)
warrants, in substantially the form attached hereto as Exhibit A (the
"Warrants"), to acquire up to that number of shares of Common Stock set forth
opposite such Buyer's name in column (4) of the Schedule of Buyers (as
exercised, collectively, the " Warrant Shares"), which Warrant Shares shall be
issued pursuant to the Registration Statement or, if such Registration Statement
is not available at the time of issuance of such Warrant Shares, shall be issued
solely pursuant to the cashless exercise provisions of the Warrant as securities
exempt from registration pursuant to Section 3(a)(9) of the 1933 Act.
 
C.           The Common Shares, the Warrants and the Warrant Shares collectively
are referred to herein as the "Securities."
 
NOW, THEREFORE, the Company and each Buyer hereby agree as follows:
 
1.           PURCHASE AND SALE OF COMMON SHARES AND WARRANTS.
 
(a)           Purchase of Common Shares and Warrants.
 
(i)           Common Shares and Warrants. Subject to the satisfaction (or
waiver) of the conditions set forth in Sections 6 and 7 below, the Company shall
issue and sell to each Buyer, and each Buyer, severally, but not jointly, shall
purchase from the Company on the Closing Date (as defined below), (x) the number
of Common Shares as is set forth opposite such Buyer's name in column (3) on the
Schedule of Buyers, and (y) Warrants to acquire up to that number of Warrant
Shares as is set forth opposite such Buyer's name in column (4) on the Schedule
of Buyers (the "Closing").
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           Closing.  The date and time of the Closing (the "Closing Date")
shall be 10:00 a.m., New York City time, on the third (3rd) Trading Day after
the date hereof (or such earlier date as is mutually agreed to by the Company
and each Buyer) after notification of satisfaction (or waiver) of the conditions
to the Closing set forth in Sections 6 and 7 below, at the offices of Schulte
Roth & Zabel LLP, 919 Third Avenue, New York, New York 10022.  The timing of the
Closing shall be in accordance with Rule 15c6-1 promulgated under the 1934 Act.
 
(iii)           Purchase Price.  The aggregate purchase price for the Common
Shares and the Warrants to be purchased by such Buyer at the Closing (the
"Purchase Price") shall be the amount set forth opposite such Buyer's name in
column (5) of the Schedule of Buyers.
 
(b)           Form of Payment.  On the Closing Date, (i) each Buyer shall pay
its Purchase Price to the Company for the Common Shares and the Warrants to be
issued and sold to such Buyer at the Closing, by wire transfer of immediately
available funds in accordance with the Company's written wire instructions
(less, in the case of [Buyer1 ], the amount withheld pursuant to Section 4(f))
and (ii) the Company shall (A) cause Corporate Stock Transfer Inc. (together
with any subsequent transfer agent, the "Transfer Agent") through the Depository
Trust Company ("DTC") Fast Automated Securities Transfer Program, to credit such
aggregate number of Common Shares that such Buyer is purchasing as is set forth
opposite such Buyer's name in column (3) of the Schedule of Buyers to such
Buyer's or its designee's balance account with DTC through its
Deposit/Withdrawal at Custodian system and (B) deliver to each Buyer the
Warrants (allocated in the amounts as such Buyer shall request) which such Buyer
is purchasing, in each case duly executed on behalf of the Company and
registered in the name of such Buyer or its designee.
 
2.           BUYER'S REPRESENTATIONS AND WARRANTIES.  Each Buyer, severally and
not jointly, represents and warrants with respect to only itself that:
 
(a)           Organization; Authority.  Such Buyer is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined below) to which it is a party and otherwise to carry out its obligations
hereunder and thereunder. The execution, delivery and performance by such Buyer
of the transactions contemplated by this Agreement has been duly authorized by
all necessary action on the part of such Buyer.  This Agreement has been duly
executed by such Buyer, and when delivered by such Buyer in accordance with the
terms hereof, will constitute the valid and legally binding obligation of such
Buyer, enforceable against it in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors'
rights and remedies.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(b)           No Conflicts.  The execution, delivery and performance by such
Buyer of this Agreement and the consummation by such Buyer of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Buyer or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Buyer is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment  or decree (including federal and state securities laws) applicable to
such Buyer, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.
 
(c)           Residency.  Such Buyer is a resident of that jurisdiction
specified below its address on the Schedule of Buyers.
 
The Company acknowledges and agrees that each Buyer does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 2.


3.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company
represents and warrants to each of the Buyers that, as of the date hereof and as
of the Closing Date (which representations and warranties shall be deemed to
apply, where appropriate, to each Subsidiary (as defined below) of the Company):
 
(a)           Shelf Registration Statement.  A "shelf" registration statement on
Form S-3 (File No. 333-166750) with respect to the Securities has been prepared
by the Company in conformity in all material respects with the requirements of
the 1933 Act, and the rules and regulations (the "Rules and Regulations") of the
SEC thereunder and has been filed with the SEC. The Company and the transactions
contemplated by this Agreement meet the requirements and comply with the
conditions for the use of Form S-3.  The Registration Statement (as defined
below) meets the requirements of Rule 415(a)(1)(x) under the 1933 Act and
complies in all material respects with said rule.  Copies of such registration
statement, including any amendments thereto, the base prospectus (meeting in all
material respects the requirements of the Rules and Regulations) contained
therein (the "Base Prospectus") and the exhibits, financial statements and
schedules, as finally amended and revised, have heretofore been delivered by the
Company to the Buyers.  Such registration statement, together with any
registration statement filed by the Company pursuant to Rule 462(b) under the
1933 Act, is herein referred to as the "Registration Statement", which shall be
deemed to include all information omitted therefrom in reliance upon Rules 430A,
430B or 430C under the 1933 Act and contained in the Prospectus referred to
below. The Registration Statement has become effective under the 1933 Act and no
post-effective amendment to the Registration Statement has been filed as of the
date of this Agreement.   The term "Prospectus" as used in this Agreement means
the Base Prospectus together with the final prospectus supplement relating to
the Securities (the "Prospectus Supplement") first filed with the SEC pursuant
to and within the time limits described in Rule 424(b) under the 1933 Act.  Any
reference herein to the Registration Statement, or the Prospectus or to any
amendment or supplement to any of the foregoing documents shall be deemed to
refer to and include any documents incorporated by reference therein, and, in
the case of any reference herein to the Prospectus, also shall be deemed to
include any documents incorporated by reference therein, and any supplements or
amendments thereto, filed with the SEC after the date of filing of the
Prospectus Supplement under Rule 424(b) under the 1933 Act and prior to the
termination of the offering of the Securities.  As used herein, "Subsidiary"
means any entity in which the Company, directly or indirectly, owns capital
stock or holds an equity or similar interest.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(b)           Prospectus.  As of the Applicable Time (as defined below) and as
of the Closing Date (as defined below), neither (x) the General Use Free Writing
Prospectus(es) (as defined below) issued at or prior to the Applicable Time, the
Statutory Prospectus (as defined below), all considered together (collectively,
the "General Disclosure Package"), nor (y) any individual Limited Use Free
Writing Prospectus (as defined below), when considered together with the General
Disclosure Package, included or will include any untrue statement of a material
fact or will omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  As used in this subsection and elsewhere in this
Agreement:
 
(i)           "Applicable Time" means 5:30 p.m. (New York time) on the date of
this Agreement or such other time as agreed to by the Company and the Buyers.
 
(ii)           "Statutory Prospectus" as of any time means the Base Prospectus
included in the Registration Statement immediately prior to that time.
 
(iii)           "Issuer Free Writing Prospectus" means any "issuer free writing
prospectus," as defined in Rule 433 under the 1933 Act, relating to the
Securities in the form filed or required to be filed with the SEC or, if not
required to be filed, in the form retained in the Company's records pursuant to
Rule 433(g) under the 1933 Act.
 
(iv)           "General Use Free Writing Prospectus" means any Issuer Free
Writing Prospectus that is identified on Schedule I to this Agreement.
 
(v)           "Limited Use Free Writing Prospectus" means any Issuer Free
Writing Prospectus that is not a General Use Free Writing Prospectus.
 
(c)           Organization. The Company has been duly organized and is validly
existing as a corporation in good standing under the laws of the State of
Nevada, with corporate power and authority to own or lease its properties and
conduct its business as described in the Registration Statement, the General
Disclosure Package and the Prospectus.  The Company has no significant
subsidiaries (as such term is defined in Rule 1-02 of Regulation S-X promulgated
by the SEC) other than as set forth in the Company's Annual Report on Form 10-K
for the fiscal year ended December 31, 2009 (the "Annual Report") and otherwise
has no direct or indirect subsidiaries.  The Company is duly qualified to
transact business in all jurisdictions in which the conduct of its business
requires such qualification, except where the failure to be so qualified would
not reasonably be expected to result in any material adverse effect on the
business, properties, assets, operations, results of operations, condition
(financial or otherwise) or prospects of the Company, or on the transactions
contemplated hereby and the other Transaction Documents or by the agreements and
instruments to be entered into in connection herewith or therewith, or on the
authority or ability of the Company to perform its obligations under the
Transaction Documents (as defined below) (collectively a "Material Adverse
Effect").
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(d)           Authorization; Enforcement; Validity.  The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Irrevocable Transfer Agent Instructions
(as defined in Section 5(b)), the Warrants, and each of the other agreements
entered into by the parties hereto in connection with the transactions
contemplated by this Agreement (collectively, the "Transaction Documents") and
to issue the Securities in accordance with the terms hereof and thereof.  The
execution and delivery of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Common Shares, the issuance
of the Warrants and the reservation for issuance and the issuance of the Warrant
Shares issuable upon exercise of the Warrants have been duly authorized by the
Company's Board of Directors, and no further filing, consent, or authorization
is required by the Company's Board of Directors or its stockholders.  This
Agreement and the other Transaction Documents of even date herewith have been
duly executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.
 
(e)           Issuance of Securities.  The outstanding shares of Common Stock of
the Company have been duly authorized and validly issued and are fully paid and
non-assessable; the Securities to be issued and sold by the Company have been
duly authorized and when issued and paid for as contemplated herein will be free
from all taxes, liens and charges with respect to the issue thereof, validly
issued, fully paid and non-assessable, and no preemptive rights of stockholders
exist with respect to any of the Securities or the issue and sale thereof.  As
of the Closing, a number of shares of Common Stock shall have been duly
authorized and reserved for issuance which equals or exceeds the maximum number
of Warrant Shares issuable upon exercise of the Warrants (assuming for purposes
hereof, that the Warrants are exercisable at the applicable Exercise Price and
without taking into account any limitations on the Warrant Shares set forth in
the Warrants).  Neither the filing of the Registration Statement nor the
offering or sale of the Securities as contemplated by this Agreement gives rise
to any rights, other than those which have been waived or satisfied, for or
relating to the registration of any shares of Common Stock.  Upon issuance or
exercise in accordance with the Warrants, the Warrant Shares will be validly
issued, fully paid and nonassessable and free from all preemptive or similar
rights, taxes, liens and charges with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common
Stock.  There are no securities or instruments issued by the Company containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities
 
(f)           Equity Capitalization.  As of the date hereof and as of the
Closing Date, the Company has or will have, as the case may be, an authorized,
issued and outstanding capitalization as is set forth in the Registration
Statement and the Prospectus (subject, in each case, to the issuance of shares
of Common Stock upon exercise of stock options and warrants disclosed as
outstanding in the Registration Statement and the Prospectus and the grant or
issuance of options or shares under existing equity compensation plans or stock
purchase plans described in the Registration Statement or the Prospectus), and
such authorized capital stock conforms to the description thereof set forth in
the Registration Statement and the Prospectus.  All of the Securities conform to
the description thereof contained in the Registration Statement and the
Prospectus.  The form of certificates for the Warrant Shares will conform to the
corporate law of the jurisdiction of the Company's incorporation.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(g)           Disclosure.
 
(i)           The SEC has not issued an order preventing or suspending the use
of any Issuer Free Writing Prospectus or the Prospectus relating to the offering
of the Securities, and no proceeding for that purpose or pursuant to Section 8A
of the 1933 Act has been instituted or, to the Company's knowledge, threatened
by the SEC. The Registration Statement conforms, and the Prospectus and any
amendments or supplements thereto will conform, to the requirements of the 1933
Act and the Rules and Regulations.  The documents incorporated, or to be
incorporated, by reference in the Prospectus, at the time filed with the SEC
conformed in all material respects, or will conform in all respects, to the
requirements of the Securities Exchange Act of 1934, as amended (the "1934 Act")
or the 1933 Act, as applicable, and the Rules and Regulations.  The Registration
Statement and any amendments and supplements thereto do not contain, and on the
Closing Date will not contain, any untrue statement of a material fact and do
not omit, and on the Closing Date will not omit, to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading.  The Prospectus and any amendments and supplements thereto do not
contain, and on the Closing Date will not contain, any untrue statement of a
material fact; and do not omit, and on the Closing Date will not omit, to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading.
 
(ii)           Each Issuer Free Writing Prospectus, as of its issue date and at
all subsequent times through the completion of the public offer and sale of the
Securities or until any earlier date that the Company notified or notifies the
Buyers as described in the next sentence, did not, does not and will not include
any information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement or the Prospectus, including any
document incorporated by reference therein that has not been superseded or
modified.  If at any time following issuance of an Issuer Free Writing
Prospectus, there occurred or occurs an event or development as a result of
which such Issuer Free Writing Prospectus included or would include an untrue
statement of a material fact or omitted or would omit to state a material fact
necessary in order to make the statements therein, in light of the
circumstances, not misleading, the Company has notified or will notify promptly
the Buyers so that any use of such Issuer Free Writing Prospectus may cease
until it is amended or supplemented.
 
(iii)           The Company confirms that neither it nor any other Person acting
on its behalf has provided any of the Buyers or their agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information.  The Company understands and confirms that each
of the Buyers will rely on the foregoing representations in effecting
transactions in securities of the Company.  All disclosure provided to the
Buyers regarding the Company, its business and the transactions contemplated
hereby, including the Schedules to this Agreement, furnished by or on behalf of
the Company does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not
misleading.  Each press release issued by the Company during the twelve (12)
months preceding the date hereof did not at the time of release contain any
untrue statement of material fact or omit to state a material fact required to
be stated therein or necessary in order to make such statements therein, in the
light of the circumstances in which they were made, not misleading.  No event or
circumstance has occurred or information exists with respect to the Company or
its business, properties, prospects, operations or financial conditions, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.  For the purpose of this Agreement, "Person" means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(h)           Offering Materials.  The Company has not, directly or indirectly,
distributed and will not distribute any offering material in connection with the
offering and sale of the Securities other than the Prospectus, any Issuer Free
Writing Prospectus and other materials, if any, permitted under the 1933
Act.  The Company will file with the SEC all Issuer Free Writing Prospectuses in
the time required under Rule 433(d) under the 1933 Act.  The Company has
satisfied or will satisfy the conditions in Rule 433 under the 1933 Act to avoid
a requirement to file with the SEC any electronic road show.
 
(i)           Ineligible Issuer Status.  At the time of filing the Registration
Statement and (ii) as of the date hereof (with such date being used as the
determination date for purposes of this clause (ii)), the Company was not and is
not an "ineligible issuer" (as defined in Rule 405 under the 1933 Act, without
taking into account any determination by the SEC pursuant to Rule 405 under the
1933 Act that it is not necessary that the Company be considered an ineligible
issuer), including, without limitation, for purposes of Rules 164 and 433 under
the 1933 Act with respect to the offering of the Securities as contemplated by
the Registration Statement.
 
(j)           Financial Statements.  The consolidated financial statements of
the Company, together with related notes and schedules as set forth or
incorporated by reference in the Registration Statement, the General Disclosure
Package and the Prospectus, present fairly in all material respects the
financial position and the results of operations and cash flows of the Company,
at the indicated dates and for the indicated periods.  Such consolidated
financial statements and related schedules have been prepared in accordance with
United States generally accepted principles of accounting ("GAAP"), consistently
applied throughout the periods involved, except as disclosed therein, and all
adjustments necessary for a fair presentation of results for such periods have
been made.  The summary and selected consolidated financial and statistical data
included or incorporated by reference in the Registration Statement, the General
Disclosure Package and the Prospectus present fairly in all material respects
the information shown therein, at the indicated dates and for the indicated
periods, and such data has been compiled on a basis consistent with the
financial statements presented therein and the books and records of the
Company.  All disclosures, if any, contained in the Registration Statement, the
General Disclosure Package and the Prospectus regarding "non-GAAP financial
measures" (as such term is defined by the Rules and Regulations) comply in all
material respects with Regulation G of the 1934 Act and Item 10 of Regulation
S-K under the 1933 Act, to the extent applicable.  The Company does not have any
material liabilities or obligations, direct or contingent (including any
off-balance sheet obligations or any "variable interest entities" within the
meaning of Financial Accounting Standards Board Interpretation No. 46), not
disclosed in the Registration Statement, the General Disclosure Package and the
Prospectus.  There are no financial statements (historical or pro forma) that
are required to be included in the Registration Statement, the General
Disclosure Package or the Prospectus that are not included as required.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(k)           Accountants.   Berman & Company, P.A., who have certified certain
of the financial statements filed with the SEC as part of, or incorporated by
reference in, the Registration Statement, the General Disclosure Package and the
Prospectus is an independent registered public accounting firm with respect to
the Company within the meaning of the 1933 Act and the applicable Rules and
Regulations and the Public Company Accounting Oversight Board (United States)
(the "PCAOB").
 
(l)           Weaknesses or Changes in Internal Accounting Controls.  The
Company is not aware of (i) any material weakness in its internal control over
financial reporting or (ii) change in internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company's internal control over financial reporting.
 
(m)           Sarbanes-Oxley.  Solely to the extent that the Sarbanes-Oxley Act
of 2002, as amended, and the rules and regulations promulgated by the SEC and
The NYSE Amex Equities (the "Principal Market") thereunder (collectively, the
"Sarbanes-Oxley Act") has been applicable to the Company, there is, and has
been, no failure on the part of the Company to comply in all respects with any
provision of the Sarbanes-Oxley Act.  The Company has taken all necessary
actions to ensure that it is in compliance in all respects with all provisions
of the Sarbanes-Oxley Act that are in effect with respect to which the Company
is required to comply and is actively taking steps to ensure that it will be in
compliance with the other provisions of the Sarbanes-Oxley Act which will become
applicable to the Company.
 
(n)           Litigation.  There is no action, suit, claim or proceeding pending
or, to the knowledge of the Company, threatened against the Company before any
court or administrative agency or otherwise which if determined adversely to the
Company would have, individually or in the aggregate, a Material Adverse Effect,
except as set forth in the Registration Statement, the General Disclosure
Package and the Prospectus.
 
(o)           Title.  The Company has good and marketable title to all of the
material properties and assets reflected in the consolidated financial
statements hereinabove described or described in the Registration Statement, the
General Disclosure Package and the Prospectus, subject to no lien, mortgage,
pledge, charge or encumbrance of any kind except those reflected in such
financial statements or described in the Registration Statement, the General
Disclosure Package and the Prospectus or which are not material in amount or
would not materially interfere with the use to be made of such properties or
assets. The Company occupies its leased properties under valid and binding
leases conforming in all material respects to the description thereof set forth
in the Registration Statement, the General Disclosure Package and the
Prospectus.
 
(p)           Taxes.  The Company has filed all federal, state, local and
foreign tax returns which have been required to be filed and have paid all taxes
indicated by such returns and all assessments received by it to the extent that
such taxes have become due and are not being contested in good faith and for
which an adequate reserve for accrual has been established in accordance with
GAAP.  All tax liabilities have been adequately provided for in the consolidated
financial statements of the Company in accordance with GAAP, and the Company
does not know of any actual or proposed additional material tax assessments.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(q)           Absence of Certain Changes.  Since the respective dates as of
which information is given in the Registration Statement, the General Disclosure
Package and the Prospectus, as each may be amended or supplemented, there has
not been any Material Adverse Effect, and there has not been any material
transaction entered into by the Company, other than transactions in the ordinary
course of business and transactions described in the Registration Statement, the
General Disclosure Package and the Prospectus, as each may be amended or
supplemented.  The Company has no material contingent obligations which are not
disclosed in the Company's consolidated financial statements which are included
in the Registration Statement, the General Disclosure Package and the
Prospectus.
 
(r)           No Conflicts.  The Company is not, or with the giving of notice or
lapse of time or both, will not be after giving effect to the execution,
delivery and performance of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Common Shares, the Warrants,
and the reservation for issuance and the issuance of the Warrant Shares), (i) in
violation of its articles of organization, by-laws, any certificate of
designations or other organizational documents or (ii) in violation of or in
default under any agreement, lease, contract, indenture or other instrument or
obligation to which it is a party or by which it, or any of its properties, is
bound and, solely with respect to this clause (ii), which violation or default
would have a Material Adverse Effect.  The execution and delivery of this
Agreement and the consummation of the transactions herein contemplated and the
fulfillment of the terms hereof will not conflict with or result in a breach of
any of the terms or provisions of, or constitute a default under, any indenture,
mortgage, deed of trust or other agreement or instrument to which the Company is
a party or by which the Company or any of its respective properties is bound, or
of the articles of organization or by-laws of the Company or any law, order,
rule or regulation judgment, order, writ or decree applicable to the Company of
any court or of any government, regulatory body or administrative agency or
other governmental body having jurisdiction, except to the extent that such
conflict, breach or default would not have a Material Adverse Effect.
 
(s)           Contracts.  There is no document, contract or other agreement
required to be described in the Registration Statement or Prospectus or to be
filed as an exhibit to the Registration Statement which is not described or
filed as required by the 1933 Act or the Rules and Regulations. Each description
of a contract, document or other agreement in the Registration Statement and the
Prospectus accurately reflects in all material respects the terms of the
underlying contract, document or other agreement. Each contract, document or
other agreement described in the Registration Statement and Prospectus or listed
in the exhibits to the Registration Statement or incorporated by reference is in
full force and effect and is valid and enforceable by and against the Company in
accordance with its terms (except as rights to indemnity and contribution
thereunder may be limited by federal or state securities laws and matter of
public policy and except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors' rights generally and by general
equitable principle).  Neither the Company nor, to the Company's knowledge, any
other party is in default in the observance or performance of any term or
obligation to be performed by it under any such agreement or any other agreement
or instrument to which the Company is a party or by which the Company or its
respective properties or businesses may be bound, and no event has occurred
which with notice or lapse of time or both would constitute such a default, in
any such case in which the default or event, individually or in the aggregate,
would have a Material Adverse Effect.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
(t)           Regulatory Approvals.  Each approval, consent, order,
authorization, designation, declaration or filing by or with any regulatory,
administrative or other governmental body necessary in connection with the
execution and delivery by the Company of this Agreement and the consummation of
the transactions herein contemplated (except such additional steps as may be
required by the SEC, the NYSE Amex, LLC ,the Financial Industry Regulatory
Authority, Inc. (the "FINRA") or such additional steps as may be required under
state securities or Blue Sky laws) has been obtained or made and is in full
force and effect.
 
(u)           Conduct of Business.  The Company is not in violation of any
judgment, decree or order or any statute, ordinance, rule or regulation
applicable to the Company and the Company will not conduct its business in
violation of any of the foregoing, except in all cases for possible violations
which could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  Without limiting the generality of the
foregoing, the Company is not in violation of any of the rules, regulations or
requirements of the Principal Market and other than the stockholder’s equity
requirement which it will be in compliance with upon receipt of the funds to be
received pursuant to this Agreement has no knowledge of any facts or
circumstances that would reasonably lead to delisting or suspension of the
Common Stock by the Principal Market in the foreseeable future.
 
(v)           Intellectual Property.  Except as described in the Registration
Statement or in any document incorporated by reference therein, the Company
holds all material licenses, certificates and permits from governmental
authorities which are necessary to the conduct of their businesses in the manner
in which they are being conducted; the Company owns or possesses the right to
use all patents, patent rights, trademarks, trade names, service marks, service
names, copyrights, license rights, know-how (including trade secrets and other
unpatented and unpatentable proprietary or confidential information, systems or
procedures) and other intellectual property rights ("Intellectual Property")
necessary to carry on their business in all material respects in the manner in
which it is being conducted; the Company has not infringed, and the Company has
not received notice of conflict with, any Intellectual Property of any other
person or entity.  The Company has taken all steps reasonably necessary to
secure ownership interests in Intellectual Property created for it by any
contractors.  There are no outstanding options, licenses or agreements of any
kind relating to the Intellectual Property of the Company that are required to
be described in the Registration Statement, the General Disclosure Package and
the Prospectus and are not described therein in all material respects.  The
Company is not a party to or bound by any options, licenses or agreements with
respect to the Intellectual Property of any other person or entity that are
required to be set forth in the Prospectus and are not described therein in all
material respects.  None of the technology employed by the Company and material
to the Company's business has been obtained or is being used by the Company in
violation of any contractual obligation binding on the Company or, to the
Company's knowledge, any of its officers, directors or employees or, to the
Company's knowledge, otherwise in violation of the rights of any persons; the
Company has not received any written or oral communications alleging that the
Company has violated, infringed or conflicted with, or, by conducting its
business as set forth in the Registration Statement, the General Disclosure
Package and the Prospectus, would violate, infringe or conflict with, any of the
Intellectual Property of any other person or entity.  The Company knows of no
infringement by others of Intellectual Property owned by or licensed to the
Company.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
(w)           Manipulation of Prices.  Neither the Company, nor to the Company's
knowledge, any of its affiliates, has taken or may take, directly or indirectly,
any action designed to cause or result in, or which has constituted or which
might reasonably be expected to constitute, the stabilization or manipulation of
the price of the shares of Common Stock to facilitate the sale or resale of the
Securities.
 
(x)           Investment Company Act.  The Company is not, and after giving
effect to the offering and sale of the Securities contemplated hereunder and the
application of the net proceeds from such sale as described in the Prospectus,
and for so long any Buyer holds any Securities, will not be an "investment
company" within the meaning of such term under the Investment Company Act of
1940 as amended (the "1940 Act"), and the rules and regulations of the SEC
thereunder.
 
(y)           Internal Accounting Controls.
 
(i)           The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management's general or specific authorization; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management's general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.
 
(ii)           The Company has established and maintains "disclosure controls
and procedures" (as defined in Rules 13a-15(e) and 15d-15(e) under the 1934
Act); the Company's "disclosure controls and procedures" are reasonably designed
to ensure that all information (both financial and non-financial) required to be
disclosed by the Company in the reports that it files or submits under the 1934
Act is recorded, processed, summarized and reported within the time periods
specified in the rules and regulations of the 1934 Act, and that all such
information is accumulated and communicated to the Company's management as
appropriate to allow timely decisions regarding required disclosure and to make
the certifications of the Chief Executive Officer and Chief Financial Officer of
the Company required under the 1934 Act with respect to such reports.
 
(z)           Industry and Market Data.  The statistical, industry-related and
market-related data included in the Registration Statement, the General
Disclosure Package and the Prospectus are based on or derived from sources which
the Company reasonably and in good faith believes are reliable and accurate, and
such data agree in all material respects with the sources from which they are
derived.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
(aa)           Money Laundering Laws.  The operations of the Company is and have
been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
"Money Laundering Laws"), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any or its subsidiaries with respect to the Money Laundering Laws is
pending or, to the Company's knowledge, threatened.
 
(bb)           Office of Foreign Assets Control.  Neither the Company nor, to
the Company's knowledge, any director, officer, agent, employee or affiliate of
the Company is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department ("OFAC"); and
the Company will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.
 
(cc)           Insurance.  The Company carries or is covered by, insurance in
such amounts and covering such risks as is adequate for the conduct of its
business and the value of its properties and as is customary for companies of
similar sizes engaged in similar businesses.
 
(dd)           Employee Benefits.  The Company is in compliance in all material
respects with all presently applicable provisions of the Employee Retirement
Income Security Act of 1974, as amended, including the regulations and published
interpretations thereunder ("ERISA");  no "reportable event" (as defined in
ERISA) has occurred with respect to any "pension plan" (as defined in ERISA) for
which the Company would have any material liability; the Company has not
incurred and does not expect to incur material liability under (i) Title IV of
ERISA with respect to termination of, or withdrawal from, any "pension plan" or
(ii) Sections 412 or 4971 of the Internal Revenue Code of 1986, as amended,
including the regulations and published interpretations thereunder (the "Code");
and each "pension plan" for which the Company would have any liability that is
intended to be qualified under Section 401(a) of the Code is so qualified in all
material respects and nothing has occurred, whether by action or by failure to
act, which would cause the loss of such qualification.
 
(ee)           Employee Relations.  (i)  The Company is not a party to any
collective bargaining agreement or employs any member of a union.  The Company
believes that its relations with its employees are good.  No executive officer
of the Company (as defined in Rule 501(f) of the 1933 Act) has notified the
Company that such officer intends to leave the Company or otherwise terminate
such officer's employment with the Company.  No executive officer of the Company
is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer does not subject the Company to any liability with respect to any of the
foregoing matters, except where such violation would not, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
(ii)           The Company is in compliance with all federal, state, local and
foreign laws and regulations respecting labor, employment and employment
practices and benefits, terms and conditions of employment and wages and hours,
except where failure to be in compliance would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
 
(ff)           Transactions with Affiliates.  To the Company's knowledge, there
are no affiliations or associations between any member of the FINRA and any of
the Company's officers, directors or 5% or greater securityholders, except as
set forth in the Registration Statement.  There are no relationships or
related-party transactions involving the Company and to the knowledge of the
Company, any other person required to be described in the Prospectus which have
not been described as required.
 
(gg)           Environmental Laws.  The Company is not in violation of any
statute, rule, regulation, decision or order of any governmental agency or body
or any court, domestic or foreign, relating to the use, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, "environmental laws"), does not own or operate any real property
contaminated with any substance that is subject to environmental laws, is not
liable for any off-site disposal or contamination pursuant to any environmental
laws, and is not subject to any claim relating to any environmental laws, which
violation, contamination, liability or claim would, individually or in the
aggregate, have a Material Adverse Effect; and the Company is not aware of any
pending investigation which would reasonably be expected to lead to such a
claim.
 
(hh)           Listing; 1934 Act Registration.  The Common Stock is listed for
trading on the Principal Market and the Common Shares have been approved for
listing subject to notice of issuance on the Principal Market.  The Company has
taken no action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the 1934 Act or the quotation of the
Common Stock or the Common Shares on the Principal Market, nor, has the Company
received any notification that the SEC or the Principal Market is currently
contemplating terminating such registration or quotation other than notice by
the Principal Market that the stockholder’s equity requirement is problematic,
which the Company it will be in compliance with upon receipt of the funds to be
received pursuant to this Agreement.
 
(ii)           Contributions; Foreign Corrupt Practices.  The Company has not
made any contribution or other payment to any official of, or candidate for, any
federal, state or foreign office in violation of any law which violation is
required to be disclosed in the Prospectus.
 
(jj)           No Integrated Offering.  The Company has not sold or issued any
securities that would be integrated with the offering of the Securities
contemplated by this Agreement pursuant to the 1933 Act, the Rules and
Regulations or the interpretations thereof by the SEC.   None of the Company,
any of its affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to require approval of stockholders of the Company for purposes of
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated.  None of
the Company, its affiliates and any Person acting on their behalf will take any
action or steps referred to in the preceding sentence that would cause the
offering of the Securities to be integrated with other offerings for purposes of
any such applicable stockholder approval provisions.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
(kk)           Consents.  Other than as described in Section 3(t) hereof, or as
have been previously obtained, filed or made, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Transaction
Documents, including the issuance of the Securities, in each case in accordance
with the terms hereof or thereof.  The Company is unaware of any facts or
circumstances that might prevent the Company from obtaining or effecting any of
the registration, application or filings pursuant to the preceding
sentence.  The Company is not in violation of the listing requirements of the
Principal Market other than the stockholder’s equity requirement which it will
be in compliance with upon receipt of the funds to be received pursuant to this
Agreement and has no knowledge of any facts that would reasonably lead to
delisting or suspension of the Common Stock in the foreseeable future.
 
(ll)           Acknowledgment Regarding Buyer's Purchase of Securities.  The
Company acknowledges and agrees that each Buyer is acting solely in the capacity
of an arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company, (ii) to the knowledge of the Company, an "affiliate"
of the Company (as defined in Rule 144 of the 1933 Act) or (iii) to the
knowledge of the Company, a "beneficial owner" of more than 10% of the shares of
Common Stock (as used in this Agreement, the term "affiliate" shall have the
meaning set forth in Rule 405 of the 1933 Act).  The Company further
acknowledges that no Buyer is acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated hereby and thereby, and any advice given by a
Buyer or any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to such Buyer's purchase of the Securities.  The Company further
represents to each Buyer that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.
 
(mm)         Dilutive Effect.  The Company acknowledges that its obligation to
issue the Warrant Shares upon exercise of the Warrants in accordance with this
Agreement and the Warrants is, in each case, absolute and unconditional
regardless of the dilutive effect that such issuance may have on the ownership
interests of other stockholders of the Company.
 
(nn)           Application of Takeover Protections; Rights Agreement.  The
Company and its board of directors have taken all necessary action, if any, in
order to exempt the Company's issuance of the Securities and each Buyer's
ownership of the Securities from the provisions of any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Articles
of Incorporation of the Company or the laws of the state of its incorporation
which is or could become applicable to any Buyer as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company's
issuance of Securities and each Buyer's ownership of the Securities).  The
Company does not have any stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Company.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
(oo)           Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is required to be disclosed by the Company
in its 1934 Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.
 
(pp)           Transfer Taxes.  On the Closing Date, all stock transfer or other
similar taxes (other than income or similar taxes) which are required to be paid
in connection with the sale and transfer of the Securities to be sold to each
Buyer hereunder will be, or will have been, fully paid or provided for by the
Company, and all laws imposing such taxes will be or will have been complied
with.
 
(qq)           Acknowledgement Regarding Buyers' Trading Activity.  Anything in
this Agreement or elsewhere herein to the contrary notwithstanding, it is
understood and acknowledged by the Company (i) none of the Buyers have been
asked by the Company to agree, nor has any Buyer agreed with the Company, to
desist from purchasing or selling, long and/or short, securities of the Company,
or "derivative" securities based on securities issued by the Company or to hold
the Securities for any specified term; (ii) that past or future open market or
other transactions by any Buyer, including, without limitation, short sales or
"derivative" transactions, before or after the closing of the transactions
contemplated by this Agreement or future private placement transactions, may
negatively impact the market price of the Company's publicly-traded securities;
(iii) that any Buyer, and counter parties in "derivative" transactions to which
such Buyer is a party, directly or indirectly, presently may have a "short"
position in the Common Stock, and (iv) that such Buyer shall not be deemed to
have any affiliation with or control over any arm's length counter-party in any
"derivative" transaction.  The Company further understands and acknowledges that
(a) one or more Buyers may engage in hedging and/or trading activities at
various times during the period that the Securities are outstanding and (b) such
hedging and/or trading activities (if any) could reduce the value of the
existing stockholders' equity interests in the Company at and after the time
that the hedging and/or trading activities are being conducted.  The Company
acknowledges that such aforementioned hedging and/or trading activities do not
constitute a breach of this Agreement, the Warrants or any of the documents
executed in connection herewith.
 
(rr)           U.S. Real Property Holding Corporation.  The Company is not, has
not ever been, nor, while any Buyer holds any Securities, will not become, a
U.S. real property holding corporation within the meaning of Section 897 of the
Code, and the Company shall so certify upon any Buyer's request.
 
(ss)           Shell Company Status. The Company is not, and has not been in the
last twelve (12) months, an issuer identified in Rule 144(i)(1).
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
(tt)           Bank Holding Company.  Neither the Company nor any of its
affiliates is, nor, while any Buyer holds any Securities, will become, subject
to the Bank Holding Company Act of 1956, as amended (the "BHCA") and to
regulation by the Board of Governors of the Federal Reserve System (the "Federal
Reserve").  Neither the Company nor any of its affiliates owns or controls, nor,
while any Buyer holds any Securities, will own or control, directly or
indirectly, five percent or more of the outstanding shares of any class of
voting securities or twenty-five percent or more of the total equity of a bank
or any entity that is subject to the BHCA and to regulation by the Federal
Reserve.  Neither the Company nor any of its affiliates exercises, nor, while
any Buyer holds any Securities, will exercise, a controlling influence over the
management or policies of a bank or any entity that is subject to the BHCA and
to regulation by the Federal Reserve.
 
(uu)           Solvency.  The Company and its Subsidiaries, individually and on
a consolidated basis, are not as of the date hereof, and after giving effect to
the transactions contemplated hereby to occur at the Closing, will not be
Insolvent (as defined below).  For purposes of this Section 3(l), "Insolvent"
means, with respect to any Person (as defined in Section 3(g)) (i) the present
fair saleable value of such Person's assets is less than the amount required to
pay such Person's total indebtedness, (ii) such Person is unable to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) such Person intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) such Person has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.
 
(vv)           Exchange Act Filings. The Company has fully and timely filed all
annual, quarterly and periodic reports required to be filed by it under the 1934
Act, and is a fully-reporting company under Section 12(b) of the 1934 Act.
 
(ww)         Placement Agent's Fees. The Company shall be responsible for the
payment of any placement agent's fees, financial advisory fees, or broker's
commissions (other than for persons engaged by any Buyer or its investment
advisor) relating to or arising out of the transactions contemplated hereby. The
Company shall pay, and hold each Buyer harmless against any liability, loss or
expense(including, without limitation, attorney's fees and out-of-pocket
expenses) arising in connection with such claim (other than for claims made by
Persons engaged by the Buyers).  The Company acknowledges that it has engaged
Chardan Capital Markets (the "Agent") as placement agent in connection with the
sale of Securities. Other than the Agent, the Company has not engaged any
placement agent or other agent in connection with the sale of the Securities.
 
(xx)           Placement Agent Agreement. The Company has entered into a
Placement Agent Agreement, dated as of January __, 2011, with the Agent that
contains certain representations, warranties, covenants and agreements of the
Company.  Such representations, warranties, covenants and agreements are for the
benefit of and may be relied upon by the Buyers, each of which shall be a third
party beneficiary thereof.
 
4.           COVENANTS.
 
(a)           Best Efforts.  Each party shall use its best efforts timely to
satisfy each of the conditions to be satisfied by it as provided in Sections 6
and 7 of this Agreement.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
(b)           Maintenance of Registration Statement.
 
(i)           For so long as any of the Common Shares or Warrants remain
outstanding, the Company shall use its reasonable best efforts to maintain the
effectiveness of the Registration Statement for the issuance thereunder of the
Registrable Securities (as defined below); provided that, if at any time while
the Warrants are outstanding the Company shall be ineligible to utilize Form S-3
(or any successor form) for the purpose of issuance of the Registrable
Securities the Company shall use its reasonable best efforts to promptly amend
the Registration Statement on such other form as may be necessary to maintain
the effectiveness of the Registration Statement for this purpose.  For the
purpose of this Agreement, "Registrable Securities" means (i) the Common Shares,
(ii) the Warrant Shares issued or issuable upon exercise of the Warrants, (iii)
the Warrants and (iv) any shares of capital stock of the Company issued or
issuable with respect to the Common Shares, the Warrants and/or the Warrant
Shares as a result of any stock split, stock dividend, recapitalization,
exchange or similar event or otherwise, without regard to any limitations on
exercise of the Warrants.
 
(c)           Prospectus Supplement and Blue Sky.  In the manner required by
law, the Company shall have delivered to the Buyers, and as soon as practicable
after the Closing the Company shall file, the Prospectus Supplement with respect
to the Securities as required under and in conformity with the 1933 Act,
including Rule 424(b) thereunder.  If required, the Company, on or before the
Closing Date, shall take such action as the Company shall reasonably determine
is necessary in order to obtain an exemption for or to qualify the Securities
for sale to the Buyers at the Closing pursuant to this Agreement under
applicable securities or "Blue Sky" laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to the Buyers on or prior to the Closing Date.  The
Company shall make all filings and reports relating to the offer and sale of the
Securities required under applicable securities or "Blue Sky" laws of the states
of the United States following the Closing Date.
 
(d)           Use of Proceeds.  The Company will use the proceeds from the sale
of the Securities for general corporate purposes, including general and
administrative expenses and not for (i) the repayment of any outstanding
indebtedness of the Company or (ii) the redemption or repurchase of any of its
equity securities.
 
(e)           Listing.  The Company shall promptly secure the listing of all of
the Common Shares and Warrant Shares upon each securities exchange and automated
quotation system, if any, upon which the Common Stock is then listed, including
the Principal Market (subject to official notice of issuance) and shall use its
reasonable best efforts to maintain, in accordance with the Warrants, such
listing of all Warrant Shares from time to time issuable under the terms of the
Transaction Documents.  The Company shall use reasonable best efforts to
maintain the authorization for quotation of the Common Stock on the Principal
Market or if such authorization is not able to be maintained, on another
Eligible Market (as defined in the Warrants).  The Company shall not take any
action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on the Principal Market.  The Company shall pay
all fees and expenses in connection with satisfying its obligations under this
Section 4(e).
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
(f)           Fees.  Subject to Section 8 below, at Closing, the Company shall
pay a nonaccountable expense allowance to [Buyer 1] or its designee(s) of
$25,000 for costs and expenses incurred in connection with the transactions
contemplated by the Transaction Documents (including all reasonable legal fees
and disbursements in connection therewith, documentation and implementation of
the transactions contemplated by the Transaction Documents and due diligence in
connection therewith), which amount may be withheld by such Buyer from its
Purchase Price at the Closing.  The Company shall be responsible for the payment
of any placement agent's fees, financial advisory fees, or broker's commissions
(other than for Persons engaged by any Buyer) relating to or arising out of the
transactions contemplated hereby.  The Company shall pay, and hold each Buyer
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorney's fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment.
 
(g)           Pledge of Securities.  The Company acknowledges and agrees that
the Securities may be pledged by any holder of Securities (an "Investor") in
connection with a bona fide margin agreement or other loan or financing
arrangement that is secured by the Securities.  The pledge of Securities shall
not be deemed to be a transfer, sale or assignment of the Securities hereunder,
and no Investor effecting a pledge of Securities shall be required to provide
the Company with any notice thereof or otherwise make any delivery to the
Company pursuant to this Agreement or any other Transaction Document.  The
Company hereby agrees, subject to applicable securities laws, to execute and
deliver such documentation as a pledgee of the Securities may reasonably request
in connection with a pledge of the Securities to such pledgee by an Investor.
 
(h)           Disclosure of Transactions and Other Material Information.  On or
before 8:30 a.m., New York City time, on January 28, 2011, the Company shall
issue a press release and file a Current Report on Form 8-K describing the terms
of the transactions contemplated by the Transaction Documents in the form
required by the 1934 Act and attaching the material Transaction Documents
(including, without limitation, this Agreement (and all schedules of this
Agreement) and the form of Warrants) as exhibits to such filing (including all
attachments, the "8-K Filing").  As of immediately following the filing of the
8-K Filing with the SEC, no Buyer shall be in possession of any material,
nonpublic information received from the Company or any of its officers,
directors, employees or agents, that is not disclosed in the 8-K Filing or in
prior filings with the SEC.  The Company shall not, and shall cause each of its
officers, directors, employees and agents, not to, provide any Buyer with any
material, nonpublic information regarding the Company from and after the filing
of the 8-K Filing with the SEC without the express written consent of such
Buyer.  If a Buyer has, or believes it has, received any such material,
nonpublic information regarding the Company provided in breach of the preceding
sentence, it shall provide the Company with written notice thereof in which case
the Company shall, within two (2) Trading Days (as defined in the Warrants) of
receipt of such notice, make public disclosure of any such material, nonpublic
information provided in breach of the preceding sentence.  In the event of a
breach of the foregoing covenant by the Company or any of its officers,
directors, employees and agents, in addition to any other remedy provided herein
or in the Transaction Documents, a Buyer shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, nonpublic information without the prior approval by the
Company, or any of its officers, directors, employees or agents.  No Buyer shall
have any liability to the Company or any of its officers, directors, employees,
stockholders or agents for any such disclosure.  To the extent that the Company
or any of its or their respective officers, directors, employees, stockholders
or agents deliver any material, non-public information to a Buyer without such
Buyer's consent, the Company hereby covenants and agrees that such Buyer shall
not have any duty of confidentiality with respect to, or a duty not to trade on
the basis of, such material, non-public information.  Subject to the foregoing,
neither the Company nor any Buyer shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of any Buyer, to make any press release or other public disclosure with
respect to such transactions (i) in substantial conformity with the 8-K Filing
and contemporaneously therewith and (ii) as is required by applicable law,
regulation or any Eligible Market on which the Company's securities are then
listed or quoted (provided that in the case of clause (i) each Buyer shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release).  Without the prior written consent of
any applicable Buyer, neither the Company nor any of its affiliates shall
disclose the name of such Buyer in any filing, announcement, release or
otherwise other than in connection with the Registration Statement unless such
disclosure is required by law, regulation or any Eligible Market on which the
Company's securities are then listed or quoted.
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
(i)           Variable Securities.  So long as any Buyer beneficially owns any
Warrants, the Company shall not issue any other securities that would cause a
breach or default under the Warrants.  For so long as any Securities remain
outstanding, the Company shall not, in any manner, issue or sell any rights,
warrants or options to subscribe for or purchase Common Stock or directly or
indirectly convertible into or exchangeable or exercisable for Common Stock at a
price which varies or may vary with the market price of the Common Stock,
including by way of one or more reset(s) to any fixed price, unless the
conversion, exchange or exercise price of any such security cannot be less than
the highest then applicable Exercise Price (as defined in the Warrants) with
respect to the Common Stock into which any Warrant is exercisable.  
 
(j)           Corporate Existence.  For so long as any Buyer beneficially owns
any Warrants, the Company shall not be party to any Fundamental Transaction (as
defined in the Warrants) unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Warrants.
 
(k)           Reservation of Shares.  The Company shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance, no less than (i) the maximum number of shares of Common Stock issuable
upon exercise of the Warrants (without taking into account any limitations on
the exercise of the Warrants set forth in the Warrants).
 
(l)           Additional Issuances of Securities.
 
(i)           For purposes of this Section 4(l), the following definitions shall
apply.
 
(1)           "Approved Stock Plan" means any employee benefit plan which has
been approved by the Board of Directors of the Company, pursuant to which the
Company's securities may be issued to any employee, officer or director for
services provided to the Company.
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
(2)           "Common Stock Equivalents" means, collectively, Options and
Convertible Securities.
 
(3)           "Convertible Securities" means any stock or securities (other than
Options) convertible into or exercisable or exchangeable for Common Stock.
 
(4)           "Excluded Securities" means any Common Stock issued or issuable:
(i) in connection with any Approved Stock Plan, (ii) upon exercise of the
Warrants; provided, that the terms of the Warrants are not amended, modified or
changed on or after the date hereof; and (iii) upon exercise of any Options or
Convertible Securities which are outstanding on the day immediately preceding
the date hereof, provided that the terms of such Options or Convertible
Securities are not amended, modified or changed on or after the date hereof.
 
(5)           "Options" means any rights, warrants or options to subscribe for
or purchase Common Stock or Convertible Securities.
 
(ii)           From the date hereof until the ninetieth (90th) day after the
Closing Date (the "Trigger Date"), the Company will not (A), directly or
indirectly, file any registration statement, amendment to a registration
statement or prospectus with the SEC other than the Prospectus Supplement, (B)
directly or indirectly, offer, sell, grant any option to purchase, or otherwise
dispose of (or announce any offer, sale, grant or any option to purchase or
other disposition of) any of its or its Subsidiaries' equity or equity
equivalent securities, including without limitation any debt, preferred stock or
other instrument or security that is, at any time during its life and under any
circumstances, convertible into or exchangeable or exercisable for shares of
Common Stock or Common Stock Equivalents or (C) be party to any solicitations,
negotiations or discussions with regard to the foregoing.  The restrictions
contained in this subsection paragraph shall not apply in connection with the
issuance of any Excluded Securities.
 
(m)           Closing Documents.  On or prior to fourteen (14) calendar days
after the Closing Date, the Company agrees to deliver, or cause to be delivered,
to each Buyer and Schulte Roth & Zabel LLP executed copies of the Transaction
Documents, Securities and other documents required to be delivered to any party
pursuant to Section 7 hereof.
 
5.           REGISTER; TRANSFER AGENT INSTRUCTIONS.
 
(a)           Register.  The Company shall maintain at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to each holder of Securities), a register for the Warrants in which the
Company shall record the name and address of the Person in whose name the
Warrants have been issued (including the name and address of each transferee)),
the number of Warrant Shares issuable upon exercise of the Warrants held by such
Person.  The Company shall keep the register open and available at all times
during business hours for inspection of any Buyer or its legal representatives.
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
(b)           Transfer Agent Instructions.  The Company shall issue irrevocable
instructions to the Transfer Agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at DTC,
registered in the name of each Buyer or its respective nominee(s), for the
Warrant Shares in such amounts as specified from time to time by each Buyer to
the Company upon exercise of the Warrants in the form of Exhibit B attached
hereto (the "Irrevocable Transfer Agent Instructions").  The Company represents
and warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 5 will be given by the Company to the
Transfer Agent, and any subsequent transfer agent with respect to the
Securities, and that the Securities shall otherwise be freely transferable on
the books and records of the Company as and to the extent provided in this
Agreement and the other Transaction Documents.  The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to a
Buyer.  Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 5 will be inadequate and agrees, in
the event of a breach or threatened breach by the Company of the provisions of
this Section 5, that the Buyers shall be entitled, in addition to all other
available remedies, to an order and/or injunction restraining any breach and
requiring immediate issuance and transfer, without the necessity of showing
economic loss and without any bond or other security being required.
 
6.           CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Common Shares and
the related Warrants to each Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company's sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Buyer with prior written notice thereof:
 
(i)           Such Buyer shall have executed each of the Transaction Documents
to which it is a party and delivered the same to the Company.
 
(ii)           Such Buyer and each other Buyer shall have delivered to the
Company the Purchase Price (less, in the case of [Buyer1], the amounts withheld
pursuant to Section 4(f)) for the Common Shares and the related Warrants being
purchased by such Buyer at the Closing by wire transfer of immediately available
funds pursuant to the wire instructions provided by the Company.
 
(iii)           The representations and warranties of such Buyer shall be true
and correct as of the date when made and as of the Closing Date as though made
at that time (except for representations and warranties that speak as of a
specific date which shall be true and correct as of such specified date), and
such Buyer shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by such Buyer at or prior to the Closing
Date.
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
7.           CONDITIONS TO EACH BUYER'S OBLIGATION TO PURCHASE.
 
The obligation of each Buyer hereunder to purchase the Common Shares and the
related Warrants at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for each Buyer's sole benefit and may be waived by such Buyer at
any time in its sole discretion by providing the Company with prior written
notice thereof:
 
(i)           The Company shall have duly executed and delivered to such Buyer
(i) each of the Transaction Documents and (ii) the Common Shares (allocated in
such amounts as such Buyer shall request), being purchased by such Buyer at the
Closing pursuant to this Agreement, and (iii) the related Warrants (allocated in
such amounts as such Buyer shall request) being purchased by such Buyer at the
Closing pursuant to this Agreement.
 
(ii)           Such Buyer shall have received the opinion of Gracin & Marlow,
LLP, the Company's counsel, dated as of the Closing Date, in substantially the
form of Exhibit C attached hereto.
 
(iii)           The Company shall have delivered to such Buyer a copy of the
Irrevocable Transfer Agent Instructions, in the form of Exhibit B attached
hereto, which instructions shall have been delivered to and acknowledged in
writing by the Company's transfer agent.
 
(iv)           The Company shall have delivered to such Buyer a certificate
evidencing the formation and good standing of the Company and each of its
Subsidiaries in such entity's jurisdiction of formation issued by the Secretary
of State (or comparable office) of such jurisdiction, as of a date within ten
(10) days of the Closing Date.
 
(v)           The Company shall have delivered to such Buyer a certificate
evidencing the Company's qualification as a foreign corporation and good
standing issued by the Secretary of State (or comparable office of each
jurisdiction in which the Company conducts business and is required to so
qualify, as of a date within ten (10) days of the Closing Date.
 
(vi)           The Company shall have delivered to such Buyer a certified copy
of the Articles of Incorporation as certified by the Secretary of State of the
State of Nevada (or a fax or pdf copy of such certificate) within ten (10) days
of the Closing Date.
 
(vii)           The Company shall have delivered to such Buyer a certificate,
executed by the Secretary of the Company and dated as of the Closing Date, as to
(i) the resolutions consistent with Section 3(d) as adopted by the Company's
Board of Directors in a form reasonably acceptable to such Buyer, (ii) the
Articles of Incorporation and (iii) the Bylaws, each as in effect at the
Closing, in the form attached hereto as Exhibit D.
 
(viii)          The representations and warranties of the Company shall be true
and correct as of the date when made and as of the Closing Date as though made
at that time (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specified date) and
the Company shall have performed, satisfied and complied in all respects with
the covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Closing Date.  Such Buyer shall have received a certificate, executed by the
Chief Executive Officer of the Company, dated as of the Closing Date, to the
foregoing effect in the form attached hereto as Exhibit E.
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
(ix)           The Company shall have delivered to such Buyer a letter from the
Transfer Agent certifying the number of shares of Common Stock outstanding as of
a date within five days of the Closing Date.
 
(x)           The Common Stock (I) shall be designated for quotation or listed
on the Principal Market and (II) shall not have been suspended, as of the
Closing Date, by the SEC or the Principal Market from trading on the Principal
Market nor shall suspension by the SEC or the Principal Market have been
threatened, as of the Closing Date, either (A) in writing by the SEC or the
Principal Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Market.
 
(xi)           The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities.
 
(xii)          The Registration Statement shall be effective and available for
the issuance and sale of the Securities hereunder and the Company shall have
delivered to such Buyer the Prospectus and the Prospectus Supplement as required
thereunder.
 
(xiii)         No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this Agreement.
 
(xiv)         The Company shall have delivered to such Buyer such other
documents relating to the transactions contemplated by this Agreement as such
Buyer or its counsel may reasonably request.
 
8.           TERMINATION.  In the event that the Closing shall not have occurred
with respect to a Buyer on or before three (3) Business Days from the date
hereof due to the Company's or such Buyer's failure to satisfy the conditions
set forth in Sections 6 and 7 above (and the nonbreaching party's failure to
waive such unsatisfied condition(s)), the nonbreaching party shall have the
option to terminate this Agreement with respect to such breaching party at the
close of business on such date without liability of any party to any other
party; provided, however, that if this Agreement is terminated pursuant to this
Section 8, the Company shall remain obligated to reimburse [Buyer1] for the
expenses described in Section 4(f) above as long as [Buyer1] is not the
breaching party.
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
9.           MISCELLANEOUS.
 
(a)           Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
 
(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
(d)           Severability.  If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
(e)           Entire Agreement; Amendments.  This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between the Buyers, the Company, their affiliates and Persons acting on their
behalf with respect to the matters discussed herein, and this Agreement, the
other Transaction Documents and the instruments referenced herein and therein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor any Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters.  No provision of this
Agreement may be amended other than by an instrument in writing signed by the
Company and the Buyers, and any amendment to this Agreement made in conformity
with the provisions of this Section 9(e) shall be binding upon the Buyers and
holders of Securities as applicable.  No provision hereof may be waived other
than by an instrument in writing signed by the party against whom enforcement is
sought.  No such amendment shall be effective to the extent that it applies to
less than all of the holders of the applicable Securities then outstanding.  No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of this Agreement unless the same
consideration also is offered to all Buyers.  The Company has not, directly or
indirectly, made any agreements with any Buyers relating to the terms or
conditions of the transactions contemplated by the Transaction Documents except
as set forth in the Transaction Documents.  Without limiting the foregoing, the
Company confirms that, except as set forth in this Agreement, no Buyer has made
any commitment or promise or has any other obligation to provide any financing
to the Company or otherwise.
 
(f)           Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:
 
If to the Company:
 
Adeona Pharmaceuticals, Inc.
3930 Varsity Lane
Ann Arbor, Michigan 48108
Telephone:  (734) 332-7800
Facsimile:  (734) 332-7878
Attention:  Dr. James Kuo
 
with a copy (for informational purposes only) to:
 
Gracin & Marlow, LLP
405 Lexington Avenue, 26th Floor
New York, New York 10174
Telephone:  (212) 907-6457
Facsimile:  (212) 208-4657
Attention: Leslie Marlow, Esq.


If to the Transfer Agent:
 
Corporate Stock Transfer, Inc.
3200 Cherry Creek South Drive, Suite 430
Denver, Colorado  80209
Telephone:  (303) 282-4800
Facsimile:  (303) 282-5800
Attention:  Daniel Bell
 

 
- 25 -

--------------------------------------------------------------------------------

 
 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer's representatives as set forth on the Schedule
of Buyers,
 
with a copy (for informational purposes only) to:
 
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York  10022
Telephone:     (212) 756-2000
Facsimile:       (212) 593-5955
Attention:       Eleazer N. Klein, Esq.
 
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.
 
(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Warrants.  The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the holders of at least a majority of the aggregate number of
Registrable Securities issued and issuable hereunder, including by way of a
Fundamental Transaction (unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Warrants).  A
Buyer may assign some or all of its rights hereunder without the consent of the
Company, in which event such assignee shall be deemed to be a Buyer hereunder
with respect to such assigned rights.
 
(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
(i)           Survival.  Unless this Agreement is terminated under Section 8,
the representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive the Closing.  Each Buyer shall be responsible only for its
own representations, warranties, agreements and covenants hereunder.
 
(j)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
are reasonably necessary in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
(k)           Indemnification.  (i)  In consideration of each Buyer's execution
and delivery of the Transaction Documents and acquiring the Securities
thereunder and in addition to all of the Company's other obligations under the
Transaction Documents, the Company shall defend, protect, indemnify and hold
harmless each Buyer and each other holder of the Securities and all of their
stockholders, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing Persons' agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
"Indemnitees"), as incurred, from and against any and all actions, causes of
action, suits, claims, losses, costs, penalties, fees, liabilities and damages,
and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys' fees and disbursements (the
"Indemnified Liabilities"), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party that is not an affiliate of
such Indemnitee (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure made by such Buyer pursuant to Section 4(h) or (iv) the status of
such Buyer or holder of the Securities as an investor in the Company pursuant to
the transactions contemplated by the Transaction Documents.  To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law.
 
 
- 27 -

--------------------------------------------------------------------------------

 
 
(ii)           Promptly after receipt by an Indemnitee under this Section 9(k)
of notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving an Indemnified Liability, such
Indemnitee shall, if a claim for indemnification in respect thereof is to be
made against any indemnifying party under this Section 9(k), deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnitee; provided,
however, that an Indemnitee shall have the right to retain its own counsel with
the fees and expenses of not more than one counsel for such Indemnitee to be
paid by the indemnifying party, if, in the reasonable opinion of the Indemnitee,
the representation by such counsel of the Indemnitee and the indemnifying party
would be inappropriate due to actual or potential differing interests between
such Indemnitee and any other party represented by such counsel in such
proceeding.  Legal counsel referred to in the immediately preceding sentence
shall be selected by the Investors holding at least a majority of the
Registrable Securities.  The Indemnitee shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action or Indemnified Liabilities by the indemnifying party and shall furnish to
the indemnifying party all information reasonably available to the Indemnitee
that relates to such action or Indemnified Liabilities.  The indemnifying party
shall keep the Indemnitee fully apprised at all times as to the status of the
defense or any settlement negotiations with respect thereto.  No indemnifying
party shall be liable for any settlement of any action, claim or proceeding
effected without its prior written consent, provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent.  No indemnifying party shall, without the prior written consent of the
Indemnitee, consent to entry of any judgment or enter into any settlement or
other compromise which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnitee of a release from all
liability in respect to such Indemnified Liabilities or litigation.  Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnitee with respect to all third parties,
firms or corporations relating to the matter for which indemnification has been
made.  The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnitee under this Section 9(k),
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.
 
(iii)           The indemnification required by this Section 9(k) shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or Indemnified
Liabilities are incurred.
 
(iv)           The indemnity agreements contained herein shall be in addition
to  (x) any cause of action or similar right of the Indemnitee against the
indemnifying party or others, and (y) any liabilities the indemnifying party may
be subject to pursuant to the law.


(l)           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
(m)         Remedies.  Each Buyer and each holder of the Securities shall have
all rights and remedies set forth in the Transaction Documents and all rights
and remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law.  Any Person having any rights under any provision of this Agreement shall
be entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law.  Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Buyers.  The Company
therefore agrees that the Buyers shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
(n)           Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Buyer exercises a right, election, demand or
option under a Transaction Document and the Company does not timely perform its
related obligations within the periods therein provided, then such Buyer may
rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.
 
(o)           Payment Set Aside.  To the extent that the Company makes a payment
or payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.
 
(p)           Independent Nature of Buyers' Obligations and Rights.  The
obligations of each Buyer under any Transaction Document are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under any
Transaction Document.  Nothing contained herein or in any other Transaction
Document, and no action taken by any Buyer pursuant hereto or thereto, shall be
deemed to constitute the Buyers as, and the Company acknowledges, and each Buyer
confirms, that the Buyers do not so constitute, a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Buyers are in any way acting in concert or as a group, and the Company will not
assert any such claim with respect to such obligations or the transactions
contemplated by the Transaction Documents and the Company acknowledges, and each
Buyer confirms, that the Buyers are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by the Transaction
Documents.  The Company acknowledges and each Buyer confirms that it has
independently participated in the negotiation of the transaction contemplated
hereby with the advice of its own counsel and advisors.  Each Buyer shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.
 
[Signature Page Follows]
 
 
- 29 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 
COMPANY:
 
ADEONA PHARMACEUTICALS, INC.
 
By:
   
Name:
 
Title:

 

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 
BUYERS:


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE OF BUYERS
 
(1)
 
(2)
 
(3)
   
(4)
   
(5)
 
(6)
Buyer
 
Address and
Facsimile Number
 
Number
of
Common Shares
   
Maximum
Number of
Warrant Shares
   
Purchase 
Price
 
Legal Representative's
Address
and Facsimile Number
                               
Buyer 1
        714,286       357,143     $ 1,000,000  
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York  10022
Attention:         Eleazer Klein, Esq.
Facsimile:         212) 593-5955
Telephone:       (212) 756-2376
                               
Buyer 2
        714,286       357,143     $ 1,000,000  
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York  10022
Attention:          Eleazer Klein, Esq.
Facsimile:          212) 593-5955
Telephone:        (212) 756-2376
                               
Buyer 3
        1,428,572       714,286     $ 2,000,000    

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBITS
 
Exhibit A
 
Form of Warrant
Exhibit B
 
Form of Irrevocable Transfer Agent Instructions
Exhibit C
 
Form of Opinion of Company's Counsel
Exhibit D
 
Form of Secretary's Certificate
Exhibit E
  
Form of Officer's Certificate

 
SCHEDULES
 
Schedule I             List of General Use Free Writing Prospectus
 

 
 

--------------------------------------------------------------------------------

 









